Case:19-12400-JGR Doc#:410 Filed:07/14/21                   Entered:07/14/21 14:33:20 Page1 of 2



                            UNITED STATE BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

 In re:                                          )
                                                 )
 SKYFUEL, INC.,                                  )       Case No. 19-12400-JGR
                                                 )       Chapter 11
                 Debtor.                         )

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies the following parties received a true and correct copy of
 the Consent Motion for Entry of Revised Form of Order and Notice of Withdrawal of Akerman's
 Request for Compensation and Reimbursement of Costs Incurred in the Nunc Pro Tunc Fee
 Period located at Docket No. 409 via a Notice of Electronic Filing transmitted by CM/ECF in
 accordance with Local Bankruptcy Rule 5005-4(a) on July 14, 2021:

 Kelsey Jamie Buechler on behalf of Petitioning Creditor Matthew Gray
 jamie@kjblawoffice.com, Sharon@kjblawoffice.com

 Kelsey Jamie Buechler on behalf of Petitioning Creditor Nathan Schuknecht
 jamie@kjblawoffice.com, Sharon@kjblawoffice.com

 Tiffiney Carney on behalf of Creditor United States
 tiffiney.carney@usdoj.gov

 Jonathan Dickey on behalf of Petitioning Creditor HAWE North America, Inc.
 jmd@kutnerlaw.com, vlm@kutnerlaw.com

 Jonathan Dickey on behalf of Petitioning Creditor The Kinetic Co., Inc.
 jmd@kutnerlaw.com, vlm@kutnerlaw.com

 Jonathan Dickey on behalf of Petitioning Creditor Wurth Timberline Fasteners,Inc.
 jmd@kutnerlaw.com, vlm@kutnerlaw.com

 Amy M. Leitch on behalf of Attorney Akerman LLP
 amy.leitch@akerman.com, Maggie.hearon@akerman.com;Jennifer.meehan@akerman.com

 Amy M. Leitch on behalf of Debtor Skyfuel, Inc.
 amy.leitch@akerman.com, Maggie.hearon@akerman.com;Jennifer.meehan@akerman.com

 James Martin on behalf of Attorney Alliance for Sustainable Energy LLC
 jim.martin@nrel.gov

 Brian Moore on behalf of Petitioning Creditor GRIFFIN PARTNERS III-200UNION, L.P.
 bmoore@jgllp.com

 Alan K. Motes on behalf of U.S. Trustee US Trustee
 Alan.Motes@usdoj.gov



 59029635;1
Case:19-12400-JGR Doc#:410 Filed:07/14/21                  Entered:07/14/21 14:33:20 Page2 of 2



 Gabrielle Palmer on behalf of Creditor Klein Design, Inc. d/b/a Common Good IT
 gpalmer@OFJlaw.com, gpalmer@ecf.courtdrive.com,mschlabaugh@ecf.courtdrive.com

 David W. Parham on behalf of Debtor Skyfuel, Inc.
 david.parham@akerman.com, teresa.barrera@akerman.com

 Keri L. Riley on behalf of Creditor Committee Official Committee for Unsecured Creditors
 klr@kutnerlaw.com, vlm@kutnerlaw.com

 Matthew D. Skeen, Jr. on behalf of Creditor Kelly J Beninga
 jrskeen@skeen-skeen.com

 US Trustee
 USTPRegion19.DV.ECF@usdoj.gov

 David Wadsworth on behalf of Attorney Wadsworth Garber Warner Conrardy, P.C.
 dwadsworth@wgwc-law.com, 7002299420@filings.docketbird.com;dtackett@wgwc-law.com

 David Wadsworth on behalf of Debtor Skyfuel, Inc.
 dwadsworth@wgwc-law.com, 7002299420@filings.docketbird.com;dtackett@wgwc-law.com

         The undersigned further certifies that she served a true and correct copy of the Consent
 Motion for Entry of Revised Form of Order and Notice of Withdrawal of Akerman's Request for
 Compensation and Reimbursement of Costs Incurred in the Nunc Pro Tunc Fee Period located at
 Docket No. 409 by placing the same in the United States mail, first class postage pre-paid, on
 July 14, 2021, to the parties in interest contained on the attached list, which is a copy of the
 Court's Creditor Address Mailing Matrix for this case obtained from PACER on July 14, 2021,
 and to the following: Marcel Krzystek, 1999 Broadway, Ste. 3225, Denver, CO 80202.

                                                Respectfully submitted,

                                                AKERMAN LLP

                                                  /s/ Amy M. Leitch
                                                David W. Parham, SBN: 15459500
                                                2001 Ross Avenue, Suite 3600
                                                Dallas, TX 75201
                                                Telephone: (214) 720-4300
                                                Facsimile: (214) 981-9339
                                                david.parham@akerman.com
                                                and
                                                Amy M. Leitch, #46837
                                                50 North Laura Street, Suite 3100
                                                Jacksonville, FL 32202
                                                Telephone: (904) 798-3700
                                                Facsimile: (904) 798-3730
                                                amy.leitch@akerman.com
                                                COUNSEL FOR DEBTOR AND
                                                DEBTOR-IN-POSSESSION

                                                   2
 59029635;1
